DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,492,172 A (herein “Laveran”).
Regarding claim 1, Laveran discloses a tube plate (Fig. 2) comprising: a base body (2) which is substantially flat, in which at least two apertures (5) are formed, wherein the two apertures are connected with one another with a groove (9) which is likewise formed in the base body.
Regarding claim 2, Laveran discloses that the groove has two groove ends lying opposite one another, of which respectively one opens into one of the two apertures (Fig. 4; ends of grooves 9 open to apertures 5).
Regarding claim 3, Laveran discloses that the base body is arranged in a base plane, the groove is configured to be open along an extent direction away from the base body, and the extend direction extends perpendicularly to the base plane (seen in Fig. 4).
Regarding claim 4, Laveran discloses that the two apertures form respectively a receiving space for a tube body, which extends along the extent direction, and the two receiving spaces communicate fluidically with one another with the groove (seen in Fig. 4).
Regarding claim 5, Laveran discloses that the groove is configured in an elongated manner and extends along a longitudinal direction which runs orthogonally to the extent direction (seen in Fig. 2).
Regarding claim 6, Laveran discloses that the groove has a rounded shape section crosswise to its longitudinal direction (seen in Figs. 2 and 4).
Regarding claim 7, Laveran discloses that the groove has a depth of 0.5 mm to 2 mm (Fig. 4 shows groove depth of about half plate width, plate width defined as 2.90 mm).
Regarding claim 8, Laveran discloses that the apertures are configured extending in an elongated manner along the longitudinal direction (seen in Fig. 2).
Regarding claim 9, Laveran discloses that the base body has several apertures configured in a substantially identical manner, which are arranged in a line equidistant to one another and arranged alternately with the grooves (seen in Figs. 2 and 4).
Regarding claim 11, Laveran discloses that the apertures are configured facing away from the groove, and the passage has a collar which delimits the receiving space (seen in Fig. 4).
Regarding claim 12, Laveran discloses that the base body is configured in a substantially flat manner apart from the apertures and the grooves (seen in Figs. 2 and 5).
Regarding claim 13, Laveran discloses a heat exchanger comprising: at least one tube plate according to claim 1, and a number of tube bodies are received in the apertures (col. 3, ln. 30).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Laveran in view of US 4,582,127 A (herein “Moranne”).
Laveran does not disclose that the base body comprises several lines of apertures and grooves.
Moranne discloses a heat exchanger having a base body with several lines of apertures and grooves (Figs. 1-3). It would have been obvious to one of ordinary skill in the art to modify the base body of Laveran with the teachings of Moranne in order to provide more heat transfer surface area for increased cooling and/or to move more fluid through the heat exchanger in application which require higher flow rates.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Laveran in view of US 6,082,439 A (herein “Kato”).
Laveran does not explicitly disclose using a joining means.
Kato discloses a heat exchanger including a base body having several apertures for tubes and grooves (Figs. 6A-6C), wherein solder/brazing is distributed in the grooves to join the tubes to the base body. It would have been obvious to one of ordinary skill in the art to join the structure of Laveran using soldering/brazing because it is a simple and cost effective method of joining metal heat exchanger which is old and well known in the art.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Laveran in view of Kato and US 2001/0054496 A1 (herein “Kajikawa”).
The combined teaching do not explicitly disclose the use of flux.
Kajikawa discloses that it is known to use flux during brazing/soldering of the heat exchanger. It would have been obvious to one of ordinary skill in the art to utilize flux during solder/brazing because its use is old and well known in the art to facilitate proper distribution of the brazing/soldering material during melting.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763